Citation Nr: 1702574	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  12-27 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.  

3.  Entitlement to an initial rating higher than 10 percent for allergic rhinitis with recurrent sinusitis status post-ethmoidectomy/maxillary antrectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held in April 2016 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in St. Petersburg, Florida, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  At the hearing, the Veteran waived initial RO consideration of the new evidence and other evidence submitted since the statement of the case.  38 C.F.R. § 20.1304 (c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for sleep apnea because the condition had onset in service, or was caused by service.  Specifically, at the April 2016 personal hearing the Veteran asserted that his sleep apnea was caused by mismanagement of his service-connected sinusitis, as well as exposure to asbestos while aboard a Navy vessel.  He testified that began snoring during active duty.  

The service treatment records show that in July 1978 the Veteran was seen for complaints of insomnia for three days.  He also reported abnormal sleeping habits interfering with rest and some congestion.  The service treatment records do not document a diagnosis or treatment for sleep apnea.  After service, private treatment records in June 2009 recommended a sleep apnea evaluation.  Thereafter records reflect a diagnosis of obstructive sleep apnea.   

On VA examination in November 2010, the Veteran reported onset of sleep apnea in 1980 during service.  While a sleep study had not yet been conducted, the Veteran reported using breath-right strips on the nose at night to help with his symptoms.  The examiner found no objective evidence of pathology to support a diagnosis of sleep apnea.  

A May 2011 VA sleep study revealed moderate obstructive sleep apnea.  

In a statement in March 2016, the Veteran's private treating physician, Dr. S. Marathe, noted sleep apnea that was historically connected to service.  The statement by Dr. S. Marathe was not accompanied by adequate rationale and, therefore, is insufficient reason or basis to grant his claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  On remand, the Veteran should be afforded VA examination to address the etiology of the Veteran's sleep apnea.  

Next, concerning the claims for increased ratings, at his April 2016 personal hearing the Veteran reported a worsening of symptoms.  Concerning his GERD with hiatal hernia, he endorsed recurring regurgitation monthly, along with pain and vomiting.  Pertaining to the service-connected allergic rhinitis with recurrent sinusitis, the Veteran reported at least six incapacitating episodes of sinusitis requiring antibiotics and bedrest every year.  In support of his claim, he submitted a March 2016 clinical treatment note from Dr. S. Marathe that noted sinusitis with three or more incapacitating episodes requiring long term antibiotics, for the last several years.  Additionally, the most recent VA examinations to evaluate GERD with hiatal hernia and allergic rhinitis with recurrent sinusitis are now approximately six years old.  Accordingly, a remand for updated examinations is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 
Additionally, the November 2010 VA nose, larynx and pharynx examination report indicated that the VA examiner opined that the current sinus condition, identified as allergic rhinitis with recurrent sinusitis status post-ethmoidectomy/maxillary antrectomy, was at least as likely as not related to active service.  The VA examiner noted that the service treatment records documented numerous instances of treatment for infections and findings most consistent with seasonal rhinitis/sinusitis.  The Board points out that the rating criteria for sinusitis and the rhinitis are different.  See 38 C.F.R. § 4.97 Diagnostic Code 6513, chronic maxillary sinusitis and Diagnostic Code 6522 allergic or vasomotor rhinitis.  On remand, the examiner should be requested, to the extent possible, to determine whether the Veteran's service-connected sinus disorder is manifested by sinusitis or rhinitis or both.

On remand, relevant ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Appellant identify all medical providers, both VA and private, from whom he has received treatment for sleep apnea, GERD with hiatal hernia, and allergic rhinitis with recurrent sinusitis.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file, to include private treatment records from Dr. S. Marathe.  If any requested records are not available, the Appellant should be notified of such.

2.  Request updated VA treatment records dated since August 2012, including treatment records from the VA community based outpatient clinic in St. Augustine, Florida.  If any requested records are not available, the Veteran should be notified of such.

3.  After the above development is completed, schedule the Veteran for a VA examination to determine whether the Veteran's claimed sleep apnea arose in or is related to service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following review of the claims file and an examination of the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that sleep apnea began during service or is otherwise related to any aspect of the Veteran's service, to include reported exposure to asbestos and in-service treatment for the service-connected sinusitis.  Of note, the Veteran is competent to report the Veteran's in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service, and consider the lay statements currently contained in the claims file.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

The examiner should provide a complete rationale for the opinion given, based on the examiner's clinical experience, medical expertise, and established medical principles. 

4.  Schedule the Veteran for a VA examination to identify the current nature and severity of his service-connected sinus disorder.  The VA examiner should render an opinion as to whether the service-connected disorder is manifested by sinusitis and/or rhinitis.  The examiner must identify all symptoms that are associated with the Veteran's service-connected sinus disorder.  In particular, the examiner should indicate the number of incapacitating episodes per year that require prolonged (lasting 4 to 6 weeks) antibiotic treatment.  In this regard, the examiner should note that an incapacitating episode of sinusitis is defined by VA as one that requires bed rest and treatment by a physician. 

The examiner should also state the number of non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting. 

The examiner should then address whether the Veteran has had radical surgery with chronic osteomyelitis.  He or she should further indicate whether the Veteran has near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries. 

Additionally, the examiner should state whether the Veteran has polyps and whether there is a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 

The examiner must also comment on the impact the Veteran's service-connected sinus disorder has on his ability to perform the activities of daily living, including his ability to obtain and maintain employment.

All opinions expressed must be accompanied by supporting rationale.

5.  Schedule the Veteran for a VA examination to identify the current nature and severity of his service-connected GERD with hiatal hernia.  The examiner must identify all symptoms that are associated with the Veteran's service-connected GERD with hiatal hernia.

The examiner must also comment on the impact the Veteran's service-connected GERD with hiatal hernia has on his ability to perform the activities of daily living, including his ability to obtain and maintain employment.

All opinions expressed must be accompanied by supporting rationale.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




